Citation Nr: 0712120	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  02-21 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a herniated intervertebral disc with spinal fusion, prior to 
September 26, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
a herniated intervertebral disc with spinal fusion, from 
September 26, 2003, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to 
September 1956.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  

In July 2003, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  A transcript of that hearing is of 
record.  

In May 2006, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington DC to obtain 
additional VA treatment records and afford the veteran a VA 
examination of his spine.  Those actions completed, the 
matter has been returned to the Board for appellate 
consideration.  

In December 2006, the veteran submitted additional VA 
treatment records and waived initial consideration of this 
evidence by the RO.  The Board will therefore proceed with 
adjudication of the veteran's claim and consider all evidence 
of record.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's a herniated 
intervertebral disc with spinal fusion resulted in no more 
than severe intervertebral disc syndrome with intermittent 
relief, and did not result in unfavorable ankylosis or in any 
incapacitating episodes.  

2.  Evidence from the period September 26, 2003, forward, 
shows the veteran's a herniated intervertebral disc with 
spinal fusion to results in pronounced intervertebral disc 
syndrome with persistent symptoms including absent ankle 
jerk, but not ankylosis of the entire thoracolumbar spine, 
more than mild paralysis of the common peroneal nerve, or any 
incapacitating episodes.  


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for a rating 
higher than 40 percent for herniated intervertebral disc with 
spinal fusion were not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293, (2002), 5293 (2003).  

2.  From September 26, 2003 forward, the criteria for a 60 
percent disability rating, for a herniated intervertebral 
disc with spinal fusion, and no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5293 
(2002), 5293 (2003), 5243 (2006), 4.124a Diagnostic Code 8521 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters dated in 
July 2004 and June 2006.  The July 2004 letter informed the 
veteran of the requirements of a successful claim for an 
increased rating and of his and VA's respective duties in 
obtaining evidence.  He was asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The June 2006 letter provided the veteran with 
additional notice as to assignment of disability ratings and 
notice as to assignment of effective dates.  The content of 
this notice complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although VCAA notice did not precede initial adjudication, 
the veteran has not been prejudiced by the timing of the 
notice as he had a meaningful opportunity to provide 
additional argument and evidence to support his claim for an 
increased rating.  Indeed, since the July 2004 letter, 
additional evidence, in the form of VA and private treatment 
records, has been obtained and the veteran was afforded a VA 
examination of his spine.  His representative provided 
additional argument in March and May 2006, and in March 2007.  
Additional process was afforded the veteran by the RO's 
issuance of the October 2006 supplemental statement of the 
case.  For these reasons, the veteran has not been prejudiced 
by timing of the 38 U.S.C.A. § 5103(a) notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  
Appropriate VA examinations were afforded the veteran in 
August 2003 and July 2006.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Service connection was established for residuals, herniated 
intervertebral disc, L4-5 with spinal fusion in an April 1967 
rating determination.  A 40 percent rating was assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293, and that rating 
remained in effect until September 2003 when the current 
rating of 50 percent became effective, as provided for by a 
rating decision of the RO dated in October 2005.  

During the pendency of the veteran's claim and appeal, 
substantive changes were made twice to that portion of the 
Rating Schedule that addresses spinal disease, including 
intervertebral disc syndrome, at Diagnostic Code 5293.  See 
67 Fed. Reg. 54345-349 (August 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  These changes 
became effective on September 23, 2002.  See also 68 Fed. 
Reg. 51,454-458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 provided for a maximum rating of 40 
percent for severe limitation of motion of the lumbar spine.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a Diagnostic 
Code 5289 provided for a 50 percent rating for unfavorable 
ankylosis of the lumbar spine and a 40 percent rating for 
favorable ankylosis of the lumbar spine.  

Prior to September 26, 2003, 38 C.F.R. § 4.71a Diagnostic 
Codes 5285 and 5286 provided for ratings higher than 40 
percent for disabilities of the spine.  These Diagnostic 
Codes require residuals of fractures of the vertebrae or 
ankylosis of the entire spine, respectively.  As the veteran 
has never been found to suffer from these conditions, these 
Diagnostic Codes are not for application.  

Under 38 C.F.R. § 4.71a, and prior to September 23, 2002, a 
60 percent rating was assigned under Diagnostic Code 5293 for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  A 40 
percent rating was assigned for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief.  Id.  

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated, in 
pertinent part, as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............... 
60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................... 40

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic Diagnostic Code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, unless intervetebral disc syndrome is evaluated 
based on incapacitating episodes, back disabilities are 
evaluated under the general formula for diseases and injuries 
of the spine (general formula) under Diagnostic Codes 5235 to 
5243, in pertinent part, as follows:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 
Unfavorable ankylosis of the entire 
spine......................................................
............ 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The criteria for evaluating intervertebral disc syndrome 
based on incapacitating episodes remained unchanged by the 
revision effective September 26, 2003.  See 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  

The Board finds that, prior to September 26, 2003, a rating 
higher than 40 percent not warranted for the veteran's 
herniated intervertebral disc with spinal fusion.  In making 
this determination, the Board has considered all applicable 
diagnostic codes that could provide for a higher rating.

In September 2002, the veteran underwent a VA examination of 
his spine.  He complained of back pain that occurred every 
morning but got better as he walked about.  He reported that 
the pain was non-radiating and that if he sat straight in a 
chair with back support he was okay but that if slouched at 
all, his back pain worsened.  Upon examination, he was found 
to have normal sensation in the lower extremities, good 
posture, slight lumbar flattening but no tenderness of the 
back.  Range of motion was measured as forward flexion to 60 
degrees, extension to 20 degrees with some pain, lateral 
flexion and rotation each to 15 degrees to both sides.  
Straight leg raising produced back pain at 65 degrees on the 
right and 50 degrees on the left.  Patellar reflexes were 
absent on the right, achilles reflexes were absent on both 
sides, but the veteran had active plantar reflexes.  X-rays 
from August 2002 showed disc heights prominently reduced 
through all lumbar segments and there was dense facet 
arthritis and perhaps fusion of the two lowest segments of 
the sacrum.  Slight retrolisthesis was found of L2 on L3 and 
of L3 on L4, likely due to degenerative facet arthritis.  

During the July 2003 DRO hearing, the veteran endorsed pain 
radiating into his right leg.  He described this pain as not 
constant, but dependant on activity.  He also stated that he 
had numbness in parts of his right foot.

In August 2003, the veteran again underwent a VA examination 
of his spine.  He reported numbness in the feet located under 
and including the first and second toe and the distal arch on 
the medial side.  He also reported occasional pain down the 
outer side of the left leg.  X-rays obtained in August 2003 
showed no changes from those obtained in August 2002.  Range 
of motion was measured as 30 degrees of flexion, 15 degrees 
of extension, lateral extension of 20 degrees to the right 
and 15 degrees to the left, and lateral rotation of 25 
degrees to the right and 30 degrees to the left.  Straight 
leg raising produced pain bilaterally at 30 degrees.  

Neurological examination showed present knee and ankle jerks, 
both bilaterally of 1 plus with reinforcement.  He had 
decreased sensation in both feet along the distal medial side 
including the ball of the foot on this side and the entire 
first and second toes.  Motor testing revealed plantar 
flexion of the feet at 4 plus bilaterally, eversion and 
inversion at 5 bilaterally, dorsiflexion at 4 plus 
bilaterally, extension of the knee at 4 plus and flexion at 4 
plus, both bilaterally.  Hip flexion, abduction, adduction, 
and extension were all 4 plus bilaterally.  The examiner 
stated that x-ray evidence of instability at the L3-4 and L2-
3 levels may be associated with the symptoms of decreased 
feeling in the L5 nerve root bilaterally.  

VA outpatient treatment records, from November 2003 and 
August 2004, reported the veteran's complaints of low back 
muscle spasm.  VA outpatient notes from October 2004 noted 
that there was no evidence of radiculopathy, no foot drop, 
and that the veteran was negative for straight leg raising.  

A report of an April 2005 magnetic resonance image (MRI) of 
the veteran's spine, requested by a private physician, Dr. 
Jorgenson, is also of record.  The pertinent stated 
impression was posterior noncompressive annular disc bulging 
and facet arthrosis of T12-L1 and L1-2.  L2-3 showed acquired 
spondylolisthesis, degenerative disc disease, posterior 
annular disc bulging, noncompressive neural foraminal 
narrowing, and facet arthrosis.  L3-4 showed acquired 
spondylolisthesis, mild central stensosis, posterior annular 
disc bulging, left paraforaminal/ foraminal disc protrusions 
impinging the left L4 and possibly the exiting left L3 nerve 
roots, facet arthrosis, degenerative disc disease and 
noncompressive right neural foraminal narrowing.  L4 - 5 
showed laminectomy defect, posterolateral fusion, and 
degenerative disc disease.  

November 2005 VA outpatient clinic notes reported the 
veteran's complaints of decreased range of motion of his low 
back secondary to pain, negative straight leg raising, no 
muscle spasm, no foot drop but a wide and unsteady gait, 
trace deep tendon reflexes of both knees but absent for deep 
tendon reflexes of both ankles.  

In July 2006, the veteran underwent another VA examination of 
his spine.  Physical examination revealed an unsteady gait 
and found no hypertoncicity or spasm of the back.  There was 
no sciatic notch tenderness.  Range of motion was measured at 
80 degrees of forward flexion, 20 degrees of extension, 20 
degrees bilaterally of lateral extension, and 30 degrees 
bilaterally of lateral rotation.  Ankle jerks were absent and 
patellar jerks were 1 plus.  Strength in the lower 
extremities was not deficient.  Seated straight leg raising 
was negative to 85 degrees bilaterally and lying straight leg 
raising produced hamstring tightness at 65 degrees 
bilaterally.  The veteran complained of diffuse stocking 
glove hypoesthesia in both lower extremities with attempt to 
use a neuron tip to alternate between sharp and pin prick.  
He reported no distinguishing between light and pin prick 
below the knees but was able to feel sharp stimulus in the 
thighs.  

Lumbar x-rays showed degenerative changes throughout with 
syndesmophyte formation laterally.  Facets at L2-3 and L3-4 
were abnormal, facets above L4 looked fair but mild facet 
arthritis was noted.  The examiner diagnosed the veteran with 
status post L3 to sacral fusion, chronic low back pain, and 
peripheral neuropathy of underdetermined etiology.  In 
offering his medical opinion the examiner stated that he had 
reviewed the veteran's claims file.  The examiner stated that 
he could not attribute the veteran's sensory deficits in both 
lower extremities to intervertebral disc syndrome.  He stated 
that this was a global sensory loss.  He also noted that the 
veteran was taking B12, that there was no record of 
pernicious anemia but heat the neuropathy possibly is due to 
the B12 deficiency.  He further opined that he did not think 
the neuropathy was due to the spinal fusions.  As to an 
opinion as to whether the veteran suffered from ankylosis, 
the examiner stated that there was a fusion from L4 to the 
sacrum.  He opined that he could not explain the veteran's 
loss of balance, stating that the veteran had symmetrical 
reflexes, good back mobility, and normal straight leg 
raising.  The examiner indicated that the veteran did not 
have any incapacitating episodes.  He opined that, based on 
his examination of the veteran, the veteran did not suffer 
from sciatic neuropathy.  He did state that the veteran's 
absent ankle jerks were quite possibly secondary to his 
lumbar pathology.  He also stated that there was not much in 
the way of pain on motion and there was no documentation of 
incoordination, or flare up but there was definite weakened 
movement.  

From September to November 2006, the veteran was evaluated 
for his complaints of neurological symptoms of his 
extremities.  Electromyography (EMG) evidence showed severe, 
ongoing, chronic, axonal, sensory and motor peripheral 
polyneuropathy.  An EMG consult stated that it could not be 
determined whether there was superimposed lumbosacral 
radiculopathy.  

Prior to September 26, 2003, the veteran's disability of the 
lumbar spine did not meet the criteria for a rating higher 
than the 40 percent assigned.  Although the veteran does have 
fusion from L3 to the sacrum, there is no evidence that this 
results in unfavorable ankylosis of the lumbar spine.  
Therefore, a higher rating under Diagnostic Code 5289 is not 
warranted.  

Nor is a rating higher than 40 percent warranted under either 
version of Diagnostic Code 5293 effective prior to the 
September 26, 2003 amendment.  The September 2002 VA 
examination found the veteran to have absent achilles 
reflexes, but the veteran reported normal sensation in his 
lower extremities and that his pain was non-radiating.  While 
the absent achilles reflexes raise the issue of whether a 60 
percent rating should be assigned for pronounced 
intervertebral disc syndrome, the evidence shows that he did 
have more than little intermittent relief from neurological 
symptoms during this period.  The veteran's July 2003 
testimony, at the RO hearing, indicated that while he then 
suffered from radiating pain, the pain was not constant and 
the August 2003 examination revealed that ankle reflexes were 
present.  Therefore, his disability of the lumbar spine 
manifested as no more than severe intervertebral disc 
syndrome at that time; consistent with a 40 percent rating.  

Also, no rating his available under the version of Diagnostic 
Code 5293 effective since September 23, 2002 for 
incapacitating symptoms because the veteran has never been 
found to suffer from an incapacitating episode.  Indeed, the 
July 2006 examiner specifically stated so.  As the earliest 
version of Diagnostic Code 5293 already compensates him for 
his neurological symptoms, a separate rating under a 
diagnostic code for neurological disability would amount to 
the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  

Nor does application of 38 C.F.R. § 4.40 or § 4.45, for pain 
on motion, result in a higher rating prior to September 26, 
2003.  The veteran was already rated at 40 percent, the 
maximum rating available for limitation of motion of the 
lumbar spine, so a higher rating for additional limitation of 
motion due to pain is not available.  See Johnston v. Brown, 
10 Vet. App. 80 (1997).  There is no evidence that motion 
caused his intervertebral disc syndrome to result in 
pronounced intervertebral disc syndrome, i.e. only little 
intermittent relief, during this period.  

However, evidence during the period from September 26, 2003, 
forward, shows that the veteran has consistently been found 
to have absent ankle jerk reflexes.  The July 2006 examiner 
stated that although his complaints of stocking glove 
hyposthesia was not attributable to his lumbar spine 
disability, the absent ankle jerks were quite possible 
secondary to his lumbar pathology.  Furthermore, the EMG 
consult stated that it was indeterminate whether the 
veteran's neurological symptoms of the lower extremities 
resulted in part from superimposed lumbosacral radiculopathy.  
The Board will therefore attribute the veteran's absent ankle 
jerks to his service connected disability of the spine.  See 
Mittleinder v. West, 11 Vet. App. 181 (1998).  This evidence 
indicates that the veteran's absent reflexes appear to be 
permanent and there is no evidence that the veteran has more 
than little intermittent relief from this manifestation.  
Therefore, a 60 percent rating under 38 C.F.R. § 5293 (2002) 
is warranted for the period from September 26, 2003, forward.  

A rating higher than 60 percent is not warranted for the 
period since September 26, 2003.  Although the veteran's 
fusion of the spine from L3 to the sacrum represents 
ankylosis of those vertebrae, there is no evidence of 
unfavorable ankylosis of the entire spine, or for that matter 
of the entire thoracolumbar spine.  

The Board has also considered whether ratings under separate 
diagnostic codes for orthopedic and neurologic symptoms would 
result in a higher combined rating.  The July 2006 
examination report measured range of motion of the veteran's 
thoracolumbar spine that would not result in even a 20 
percent rating.  Consideration of 38 C.F.R. § 4.40 and § 4.45 
would not change the outcome.  In this regard, the July 2006 
examiner stated that there was little in the way of pain on 
motion or incoordination.  His finding of weakened movement 
on flare up is insufficient to provide for a higher rating 
during this period.  Application of 38 C.F.R. §4.124a, 
Diagnostic Code 8521, for paralysis of the veteran's common 
peroneal nerve, would result in only a 10 percent rating for 
mild incomplete paralysis of both the left and right common 
peroneal nerves.  Thus, assigning separate diagnostic codes 
for the orthopedic and neurologic manifestations of the 
veteran's disability on appeal would not result in a rating 
higher than the 60 percent available under the oldest 
applicable version of Diagnostic Code 5293.  The Board also 
points out that the June 2006 examiner stated that he did not 
believe that the veteran had sciatic neuropathy.

For these reasons, the Board finds that evidence of record 
included in the period since September 26, 2003, 
specifically, the November 2005 VA clinic notes, the July 
2006 VA examination report, and the November 2006 EMG consult 
report, shows the veteran's disability of the lumbar spine to 
more appropriately be rated as 60 percent disabling for 
pronounced intervertebral disc syndrome under the earliest 


applicable version of Diagnostic Code 5293.


ORDER

Entitlement to an evaluation in excess of 40 percent for a 
herniated intervertebral disc with spinal fusion, prior to 
September 26, 2003, is denied.

For the period since September 26, 2003, an increased rating 
to 60 percent, and not higher, is granted for herniated 
intervertebral disc with spinal fusion, subject to the 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


